Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 1-9, 19-20 recite a series of steps, thus, is a process.
Claims 10-18 are drawn to a system comprising at least one hardware processor.
2019 Revised Guidance, Step 2A Prong One
	Apart from the “non-transitory computer readable medium”, “processor”, and “computer readable medium”, independent claims 1, 10, 19 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 10 and 19 recites a hardware processor, computer readable medium and a non-transitory computer readable medium for performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 10 and 19 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in 
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, Claims 1, 10, 19 recite “receiving a prediction request comprising a query for relevant media collections in a messaging system; analyzing the query to determine query features; determining a plurality of media collections for the query; analyzing plurality of media collections to determine media collection features for each media collection of the plurality of media collections; and generating, using a trained machine learning model, a semantic matching score for each media collection of the plurality of media collections based on matching the query features to the media collection features for each media collection of the plurality of media collections.”  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “computer readable storage medium” and “hardware processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Under Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity;" and that the transformation "must be central to the purpose of the claimed process."  In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
Claims 1-9 are rejected because it fails to disclose that it is tied to a hardware machine or apparatus. The “computing system” may refer to a software system.  The phrase “comprising a hardware processor” is suggested to specify the computing system.


Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. (2016/0063093).
Regarding Claim 1, Boucher et al. (2016/0063093) discloses a method comprising:
receiving, by a computing system, a prediction request (“To predict the likely actions a user may take….any process may request a calculated coefficient for a user”, paragraph [0094]) comprising a query for relevant media collections in a messaging system (“may provide information that is relevant to the user’s interests and current circumstances”, paragraph [0093]);
analyzing (Search for people, places and things), by the computing system, the query to determine query features (Enter the query in 350, Fig. 3);
determining, by the computing system, a plurality of media collections (Music my friends like, Photos of my friends, Movies my friends like, etc) for the query (Fig. 3);
analyzing (Search for people, places and things), by the computing system, the plurality of media collections  (Music my friends like, Photos of my friends, Movies my friends like, etc) to determine media collection features for each media collection of the plurality of media collections (Fig. 3); and
generating, by the computing system using a trained machine learning model (“using machine-learning algorithms trained on historical actions and past user responses, or data farmed from user”, paragraph [0089]), a semantic matching score for each media collection of the plurality of media 
Claims 10 and 19 are rejected similarly as discussed above. 
Regarding Claim 2, Boucher discloses the method of claim 1, wherein the trained machine learning model is trained on extracted queries and user interactions associated with media collections corresponding to the queries (“using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users”, paragraph [0089]).
Claim 11 is rejected similarly as discussed above.
Regarding Claim 3, Boucher discloses the method of claim 2, wherein the queries and user interactions are extracted from user data generated by a plurality of computing device associated with a plurality of users in the messaging system. (“using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”, paragraph [0089])
Claim 12 is rejected similarly as discussed above.
Regarding Claim 4, Boucher discloses the method of claim 1, wherein the semantic matching score is used to rank the plurality of media collections (“relevance-and-ranking engine”, paragraph [0033]; “good match based on the final score the data source”, paragraph [0070]).
Claim 13 is rejected similarly as discussed above.
Regarding Claim 5, Boucher discloses the method of claim 1, wherein the prediction request is received from a computing device, and the method further comprises:
returning a rank of the plurality of media collections to the computing device, wherein the computing device displays a list of the media collections in the order of the rank (“the suggested queries being displayed in ranked order based on the keyword scores for the identified keyword suggestions 
Regarding Claim 14 is rejected similarly as discussed above.
Regarding Claim 6, Boucher discloses the method of claim 1, wherein the query features comprise at least one of a group comprising: terms in the query (“friends stanford”, figure 4), terms associated with terms in the query (“friends stanford university”, figure 5), and location information associated with a computing device that sent the query (“search content on the online social network associated with a particular location”, paragraph [0079]).
Claim 15 is rejected similarly as discussed above.
Regarding Claim 7, Boucher discloses the method of claim 1, wherein the media collection features comprise visual concepts (visual map, paragraph [0034]) of media content items (song, movie, apps) in the media collection (figure 2).
Claim 16 is rejected similarly as discussed above.
Regarding Claim 8, Boucher discloses the method of claim 7, wherein the media collection features further comprise at least one of a group comprising: location and caption features (“location information”, paragraph [0032]; “location of the user”, paragraph [0060]).
Claim 17 is rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (2016/0063093) in view of Yuan et al. (9,424,461).
Regarding Claim 9, as discussed above, Boucher essentially discloses the claimed invention but does not explicitly disclose the method of claim 1, wherein analyzing the plurality of media collections to determine the media collection features for each media collection of the plurality of media collections comprises using an object recognition model to determine visual concepts associated with media content items within each media collection.
However, Yuan et al. (9,424,461) teaches an object recognition model to determine the visual concepts (“object recognition”, Col. 10, line 54 to Col. 11, line 8. Figure 1a).  Both Boucher’s facebook application and Yuan’s object recognition model can be used on a mobile device or phone. 
It would have been obvious to one of ordinary skill in the art to have adapted or provided object recognition model in Boucher to recognize or capture the visual query in order to obtain advantage of convenience providing accurate query as taught by Yuan.  
Claims 18 and 20 are rejected similarly as discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,512.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 in US Patent ‘512 are more specific and overlap the limitation in the current claims 1-20 of the application.
Correspondence


If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152